HUNT, Circuit Judge
(after stating the facts as above). Appellant’s position is that there was a failure to supply a proper appliance, in that the ship should have furnished falls long enough to reach without the need of unhooking the offshore one, when moving the pile of lumber. The falls were the same length, but, of course', the offshore one would not reach a load, if it laid as far away from the inshore fall as that fall could reach.
 We cannot see that the ship should be held liable, unless the two falls were too short to reach a load placed within such distances as are usually included as within the reach of the ship’s tackle, or. unless they would not reach a specified distance, if there was a specification of distance. Witnesses said that the booms of the Daisy were 56 feet long, and that the customary length of a fall is three times the length of the boom, and that the falls were of usual length. This being so, they were long enough to lift a cargo delivered within 60 feet without disconnecting either fall. But, as the lumber taken aboard when appellant was hurt was more than 60 feet away from the side of the ship, it became necessary to use the only available fall to handle the cargo, or to refuse to take the lumber. The load was taken, and a stevedore was directed to hold the hook. It is plain that in such a practice lack of care in operating the winch may cause a turning of the shaft, which would give- a slight pull on the offshore fall, and pull the hook out of the hands of the person holding it. Another possible pull might come because of even slight sticking of the drum on the friction. Here the latter contingency is hardly to be accepted, in view of the testimony of the winchman that the winch was working properly; and, moreover, if the drum of the offshore fall were in friction, the offshore hook would probably not have been drawn out to the point on the dock where it was held by the stevedore. Therefore the most satisfactory conclusion is that the accident was caused, not by any defective or improper appliance, but by some carelessness in operating the winch.
 For misuse the ship would not be liable. That the stevedore who held the hook was a fellow servant of libelant is also well established, and that the ship owner is not liable for the negligence of the fellow servant is equally well established. Western Fuel Co. v. Garcia *263(C. C. A.) 260 Fed. 839; The Hoquiam, 253 Fed. 627, 165 C. C. A. 253; Harrell v. Atlas Portland Cement Co., 250 Fed. 83, 162 C. C. A. 255; The Persian Monarch, 55 Fed. 333, 5 C. C. A. 117; The Frank D. Stout (C. C. A.) 276 Fed. 382; Roebling’s Sons Co. v. Erickson (C. C. A.) 261 Fed. 986.
We find no ground for reversal, and affirm the judgment.
Affirmed.